Exhibit 10.14




FIRST AMENDMENT TO AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AND NON-COMPETITION
AGREEMENT




This First Amendment to Amended and Restated Executive Employment and
Noncompetition Agreement ("Amendment") is dated as of November 19, 2018, and
amends the Amended and Restated Executive Employment and Noncompetition
Agreement dated July 27, 2016 ("Agreement") between Papa Murphy’s Holdings, Inc.
("Company") and Victoria J. Tullett, fka Victoria Blackwell (the "Executive").


WHEREAS, the Company and Executive entered into that certain Amended and
Restated Executive Employment and Non-Competition Agreement dated as of July 27,
2016;
WHEREAS, the parties now desire to amend the Agreement as set forth herein;
WHEREAS, the Company desires to be assured that the confidential information and
goodwill of the Company will be preserved for the exclusive benefit of the
Company;
WHEREAS, the Company desires to be assured that the unique and expert services
of the Executive will be available to the Company, and that the Executive is
willing and able to render such services on the terms and conditions hereinafter
set forth; and
NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive agree as follows:
1.The first sentence of Section 3.2 is amended and restated in its entirety as
follows:
"During the Employment Period, Executive shall be eligible to receive an annual
bonus award (the "Annual Bonus") with the target amount equal to at least 60% of
the Base Salary, payable in accordance with the Company's incentive compensation
policy; provided, that, such Annual Bonus shall in no event be paid later than
March 15 of the calendar year immediately following the fiscal year to which
such Annual Bonus relates."
2.Section 5.6(b) of the Agreement is amended and restated in its entirety as
follows:
"(b)    Accelerated Vesting of Equity Compensation Upon a Change in Control. In
the event of a Change in Control, and effective immediately prior to the Change
in Control: (1) outstanding stock options held by Executive shall become
immediately fully exercisable; (2) for outstanding restricted stock awards, any
vesting or performance requirements shall be deemed satisfied, and any Company
repurchase rights shall immediately terminate; (3) with respect to any
outstanding equity compensation awards other than stock options and restricted
stock awards (but including restricted stock units) with solely time-based
vesting, Executive will immediately vest in and have the right to exercise or
payment of such awards, all restrictions on such awards will lapse, and all
other terms and conditions of such awards will be deemed met; (4) with respect
to any outstanding equity compensation awards other than stock options and
restricted stock awards (but including restricted stock units) with
performance-based vesting that has not yet occurred, Executive will immediately
vest in


1

--------------------------------------------------------------------------------





and have the right to exercise or payment of such awards, all restrictions on
such awards will lapse, and all other terms and conditions of such awards will
be deemed met, as if the performance goals had been achieved at the target
level."
3.Except as modified, all terms of the Agreement remain in effect. In the event
of a conflict between the terms of the Agreement and this Amendment, the
Amendment shall control.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.
COMPANY:


PAPA MURPHY’S HOLDINGS, INC.




By: /s/ Weldon Spangler            
Weldon Spangler
Chief Executive Officer
  


EXECUTIVE:




/s/ Victoria J. Tullett                
Victoria J. Tullett




2